DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed April 20, 2022 has been entered. Claims 1, 7, 11, 12, and 14 have been amended. Those are also all the independent claims. The remaining claims are either previously presented or previously canceled. Claims 1-12 and 14 are pending in the application. 
The applicant’s arguments in the Remarks filed May 20, 2022 have been fully considered. The applicant traverses the Linder (US2016/0055750 A1) anticipation rejection under the heading “Rejections under 35 U.S.C. § 102”. This rejection was made in the last Detailed Action, which was the one dated December 21, 2021. The applicant argues on page 7 of the Remarks that while Linder discloses a backend system that determines “an ‘appropriate optimal warning distance’ and sends ‘a personalized alert’ to the driver (Office Action, Page 11). In contrast, Independent Claim 7 requires the backend system to identify the relevant data and provide that data to the vehicle, allowing the vehicle to make any such determination” (Remarks, page 7). 
The applicant makes a similar argument under the heading “Rejections under 35 U.S.C. §103.” The applicant also argues on page 8 that “the remaining references do not cure this lack [in Linder]”. 
The examiner respectfully does not find these arguments persuasive. The reasons for this mainly come from what was written on page 12 of the last Detailed Action. That section, containing part of the rejection of claim 1 read, with additional clarifying details added:
a controller [on the vehicle] programmed to 
assess the set of [relevant] data [from the backend system and] received by the communication apparatus [which is on the vehicle] (see paragraph 0040) and 
determine an optimum beginning for initiating (Linder provides a long discussion sub-titled “Determining Operator’s Reaction Profile” from paragraph 0040-0067 at least. These paragraphs teach that Linder envisions a system that uploads a driver reaction time and factor’s related to it to the server, and also contemplates a system in which at least some driver reaction profile information is “stored in a vehicle” as taught in paragraph 0066. See paragraphs 0068-0069 for an optimal warning distance being determined, and an alert being sent to the vehicle or the alert generated within the vehicle. See also paragraph 0099, which states that “the [vehicle] navigation device processor 200 and/or the server processor 300 may be configured to cause an apparatus to at least perform at least one of the methods described above.” This “at least” means that either the backend server 300 or the vehicle processor 200 can perform any of the steps required to determine the appropriate stopping distance of the vehicle. The paragraph immediately goes on to state: “For example, the [vehicle] navigation device processor 200 and/or the server processor 300 may be configured to perform the processes of:…(3) determine a roadway condition in the direction of travel of the vehicle based on the geographic location of the vehicle”. This is determining “a set of data relevant to determining an optimum deceleration beginning point” in the language of the present application. What the system is doing is correlating the vehicle’s location to server data at that same location, and even at similar times of day and weather conditions, etc. According to paragraph 0084, the data is at the “specified geographic locations of interest” and from other vehicles “traveling on a particular roadway segment at a particular time of day, day of week, or day of year, and under certain weather and roadway conditions”. This is the “data from the map database 123 [that] may be used to determine a vehicle braking distance”. According to paragraph 0099 of Linder the backend server can determine this data, while the vehicle processor can perform step “(4)” as defined in the paragraph. That is: “(4) calculate an optimal warning distance…”. The “and/or” shows that Linder contemplates the vehicle performing some of the steps that the server can also do. In other words, Linder contemplates options for how the data analysis is divided up. Linder is content to divide up some of the data storage and computation tasks between the vehicle and the server. This teaching is not a slight mention in passing, but a detailed description of steps that can be broken up and performed by either the server or the vehicle.).
Therefore, Linder teaches a backend server that can collect data. This server can also send relevant data to a vehicle processor. This relevant data is not any and all data collected by the server, which includes data from other vehicles. Rather, as taught in paragraph 0084 the data is “at specified geographic locations of interest” from vehicles “traveling on a particular roadway segment at a particular time of day, day of week, or day of year, and under certain weather and roadway conditions”. This is the “data from the map database 123 [that] may be used to determine a vehicle braking distance”. 
	Furthermore, it seems that the applicant admits in the Remarks that Linder teaches what the present disclosure teaches, except for the calculations being performed in different locations and then transmitted. It seems to the examiner that just letting a vehicle computer perform the final calculations regarding where to stop, rather than having a backend server do it, does not especially distinguish the present disclosure from Linder, and even if that argument is not persuasive, it also seems to the examiner that Linder also teaches that the vehicle can receive relevant data and perform the calculations itself.  
	It seems based on the amendment, especially the amendment to claim 7, that the applicant wants to emphasize the teaching of transmitting of the set of relevant data from the backend server to the vehicle. Yet Linder also teaches this. As explained above, Linder teaches that the server can determine the relevant data and the vehicle can do the further analysis on it. This also means that the relevant data is transmitted from the server to the vehicle. Linder states in paragraph 0099 that either the server or the vehicle system can “be configured to cause an apparatus to at least perform at least one of the methods described above.” This “cause…to at least perform” means that the data must be transmitted. One can consider what is taught in Fig. 2 in light of paragraph 0099. In Fig. 2, step S105, the backend server can determine roadway conditions based on the geographic location of the vehicle.” This is determining relevant data. Then this data is transferred to the vehicle, because paragraph 0099 states that the system can be configured “to cause an apparatus” to perform any of the steps. Then the vehicle performs the next step, step S107, of calculating the optimal warning distance based on various data. 
	In summary, the examiner maintains the use of Linder as used in the last Detailed Action. Please see rejections below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7, 8, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linder (US2016/0055750 A1).

Regarding claim 7, Linder discloses:
A backend system for a driver assistance system, the backend system comprising: 
a database storing map data (see Fig. 3, item 123 and paragraph 0084 calling 123 a “map database”); 
a communication apparatus for communication with a driver assistance system of a motor vehicle (see Fig. 3); 
a computing unit for processing (see paragraph 0077 for “a processor/server”)
surroundings and vehicle data received by the communication apparatus from the driver assistance system and the map data (see paragraph 0084 for the map database 123 storing data collected from historical probe data or real-time traffic data from a plurality of vehicles traveling at a particular road segment at a particular time of day, day of week, etc. See also paragraph 0014)
to determine a set of data relevant to determining an optimum deceleration starting point for the motor vehicle to be sent to the driver assistance system (What is “data relevant to determining an optimum deceleration beginning point”? One broad reasonable interpretation is that it is data about where a vehicle must stop. If a vehicle does not know where it must stop, it cannot determine where to start decelerating. With that in mind, see Linder, who repeatedly uses the term “optimal warning distance;” indeed that is the title of the disclosure. See Fig. 1 for an optimal warning distance Dtot, being a distance before some ice on the road, in one example. See paragraph 0004 for “a computer” that calculates this “optimal warning distance from the roadway condition based on a braking distance of the vehicle and the reaction profile of the operation.” This computer is the server. The optimal warning distance is then sent to the vehicle. Therefore Linder teaches sending a vehicle information about where the vehicle needs to stop. For deceleration see paragraph 0081 for reducing speed to 0 km/hr. As disclosed in paragraph 0026, the optimal warning distance, Dtot, is made up of the vehicle’s braking distance and the operator’s reaction time/profile. The vehicle can be a manually operated, semi-autonomous, or autonomous vehicle, as discussed in paragraphs 0020-0021. In some cases, as discussed in paragraph 0074, an autonomous vehicle may have the operator reaction time component of the optimal warning distance calculation set to zero.  According to paragraph 0034 the optimal warning distance may be a function of weather, road, and/or traffic conditions and/or historical probe data. Overall, Linder teaches a server that crowd-sources data on when and where a vehicle may need to stop and even where and when to decelerate a vehicle. All or some of this information can be processed and relevant data can be communicated to a specific vehicle.); 
wherein the communication apparatus transmits the set of data from the computing unit to the driver assistance system (see paragraph 0099 for the teaching that either the backend server or the vehicle system can “be configured to cause an apparatus to at least perform at least one of the methods described above.” This “cause…to at least perform” means that the data must be transmitted so that the vehicle can perform the rest of the steps. One can consider what is taught in Fig. 2 in light of paragraph 0099. In Fig. 2, step S105, the backend server can determine roadway conditions based on the geographic location of the vehicle.” This is determining relevant data. Then this data is transferred to the vehicle, because paragraph 0099 states that the system can be configured “to cause an apparatus” to perform any of the steps. Since the further step is performed based on the previous one, and since the server can perform step S105 and the vehicle can perform S107, the vehicle receives the relevant data. Then the vehicle performs step S107, which is the step of calculating the optimal warning distance based on various data.); 
wherein the database also stores the surrounding and vehicle data received from the driver assistance system (see paragraph 0014, and 0022-0023 for the server receiving vehicle information and heading. See paragraph 0024 for real-time traffic and historical traffic information. See paragraph 0034 for the probe data including traffic conditions. See paragraph 0084 for the map database 123 storing data collected from historical probe data or real-time traffic data from a plurality of vehicles traveling at a particular road segment at a particular time of day, day of week, etc. See also paragraph 0014).
Regarding claim 8, Linder disclose the backend system as claimed in claim 7.
Linder further teaches:
A backend system wherein 
the database stores surroundings and vehicle data of individual users (see paragraphs 0004, 0018, and paragraph 0091).

Regarding claim 9, Linder disclose the backend system as claimed in claim 7.
Linder further teaches:
A backend system wherein 
the computing unit evaluates the data obtained (see paragraph 0099.).

Regarding claim 11, Linder discloses:
A vehicle (see Fig. 1, item 110) comprising: 
a wheel (see Fig. 1, item 110); 
a braking system (see paragraph 0040); 
a sensor arrangement for capturing vehicle data and surroundings data (see paragraphs 0033 and 0103); 
a communication apparatus for communicating the vehicle data and the surroundings data to a backend system (see paragraph 0014, and 0022-0023 for the server receiving vehicle information and heading. See paragraph 0024 for real-time traffic and historical traffic information. See paragraph 0034 for the probe data including traffic conditions), comprising 
a communication device (see Fig. 3),  
map data stored in a database (see Fig. 3, item 123 and paragraph 0084 calling 123 a “map database”), and 
a processor (see paragraph 0077 for “a processor/server”), the processor programmed to 
assess data received by the communication device (see paragraph 0084 for the map database 123 storing data collected from historical probe data or real-time traffic data from a plurality of vehicles traveling at a particular road segment at a particular time of day, day of week, etc. See also paragraph 0014) and 
determine, based on the data received and the map data, a set of data relevant to determining an optimum beginning point for decelerating the vehicle (What is “data relevant to determining an optimum deceleration beginning point”? One broad reasonable interpretation is data about where a vehicle must stop. If a vehicle does not know where it must stop, it cannot determine where to start decelerating. Linder teaches a server that determines both where a vehicle must stop, and where the vehicle must begin to decelerate. See Linder, who repeatedly uses the term “optimal warning distance;” indeed that is the title of the disclosure. See Fig. 1 for an optimal warning distance Dtot, being a distance before some ice on the road, in one example. See paragraph 0004 for “a computer” that calculates this “optimal warning distance from the roadway condition based on a braking distance of the vehicle and the reaction profile of the operation.” This computer is the server. The optimal warning distance is then sent to the vehicle. Therefore Linder teaches sending a vehicle information about where the vehicle needs to stop. For deceleration see paragraph 0081 for reducing speed to 0 km/hr. As disclosed in paragraph 0026, the optimal warning distance, Dtot, is made up of the vehicle’s braking distance and the operator’s reaction time/profile. The vehicle can be a manually operated, semi-autonomous, or autonomous vehicle, as discussed in paragraphs 0020-0021. In some cases, as discussed in paragraph 0074, an autonomous vehicle may have the operator reaction time component of the optimal warning distance calculation set to zero.  According to paragraph 0034 the optimal warning distance may be a function of weather, road, and/or traffic conditions and/or historical probe data. Overall, Linder teaches a server that crowd-sources data on when and where a vehicle may need to stop and even where and when to decelerate a vehicle. All or some of this information can be processed and relevant data can be communicated to a specific vehicle.); 
wherein the backend system sends the set of data to the communication apparatus (see paragraph 0034 for “in other embodiments, only the probe data that similarly matches the current weather, road, and/or traffic conditions is used in determining the appropriate optimal warning distance”. See paragraph 0040 for the server providing “a personalized alert” to a driver regarding the optimal stopping distance and time. The vehicle itself determines what to do with the information received. It could be that the operator is manually driving the vehicle, in which can the driver presumably responds to the information, or the vehicle could be in autonomous mode, in which the vehicle acts on the information by controlling the rate of deceleration. See also paragraph 0099.); 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 12, and 14 are rejected as being unpatentable over Linder (US2016/0055750 A1) in view of Lee (US2018/0043896 A1).

Regarding claim 1, Linder teaches:
A driver assistance system for a vehicle (see Fig. 3.), the system comprising: 
a sensor arrangement for capturing vehicle data and surroundings data (see the “sensors” mentioned in paragraph 0033 that include a GPS sensor, an accelerometer, etc. See paragraph 0103 for “sensors for identifying the surroundings and location of the [host] car.”); 
a communication apparatus (see Fig. 4, item 205 “communication interface” which is part of item 122, which according to Fig. 3 is part of the vehicle) for communicating the vehicle data and the surrounding data (see paragraph 0014, and 0022-0023 for the server receiving vehicle information and heading. See paragraph 0024 for real-time traffic and historical traffic information. See paragraph 0034 for the probe data including traffic conditions) to a backend system (see Fig. 3, item 121 and paragraph 0082) and , 
the backend system comprising 
a communication device (see Fig. 3), 
map data stored in a database (see Fig. 3, item 123 and paragraph 0084 calling 123 a “map database”), and 
a processor (see paragraph 0077 for “a processor/server”) the processor programmed to 
assess data received from the communication device (see paragraph 0084 for the map database 123 storing data collected from historical probe data or real-time traffic data from a plurality of vehicles traveling at a particular road segment at a particular time of day, day of week, etc. See also paragraph 0014) and 
determine, based on the data received and the map data, a set of data relevant to determining an optimum deceleration beginning point (What is “data relevant to determining an optimum deceleration beginning point”? One broad reasonable interpretation is data about where a vehicle must stop. If a vehicle does not know where it must stop, it cannot determine where to start decelerating. Linder teaches a server that determines both where a vehicle must stop, and where the vehicle must begin to decelerate. See Linder, who repeatedly uses the term “optimal warning distance;” indeed that is the title of the disclosure. See Fig. 1 for an optimal warning distance Dtot, being a distance before some ice on the road, in one example. See paragraph 0004 for “a computer” that calculates this “optimal warning distance from the roadway condition based on a braking distance of the vehicle and the reaction profile of the operation.” This computer is the server. The optimal warning distance is then sent to the vehicle. Therefore Linder teaches sending a vehicle information about where the vehicle needs to stop. For deceleration see paragraph 0081 for reducing speed to 0 km/hr. As disclosed in paragraph 0026, the optimal warning distance, Dtot, is made up of the vehicle’s braking distance and the operator’s reaction time/profile. The vehicle can be a manually operated, semi-autonomous, or autonomous vehicle, as discussed in paragraphs 0020-0021. In some cases, as discussed in paragraph 0074, an autonomous vehicle may have the operator reaction time component of the optimal warning distance calculation set to zero.  According to paragraph 0034 the optimal warning distance may be a function of weather, road, and/or traffic conditions and/or historical probe data. Overall, Linder teaches a server that crowd-sources data on when and where a vehicle may need to stop and even where and when to decelerate a vehicle. All or some of this information can be processed and relevant data can be communicated to a specific vehicle.); 
wherein the backend system sends the set of data to the communication apparatus (see paragraph 0034 for “in other embodiments, only the probe data that similarly matches the current weather, road, and/or traffic conditions is used in determining the appropriate optimal warning distance”. See paragraph 0040 for the server providing “a personalized alert” to a driver regarding the optimal stopping distance and time. The vehicle itself determines what to do with the information received. It could be that the operator is manually driving the vehicle, in which can the driver presumably responds to the information, or the vehicle could be in autonomous mode, in which the vehicle acts on the information by controlling the rate of deceleration.); and 
a processor 
assess the set of data received by the communication apparatus from the backend system (see paragraph 0040 and paragraph 0099) and 
determine an optimum beginning for initiating (Linder provides a long discussion sub-titled “Determining Operator’s Reaction Profile” from paragraph 0040-0067 at least. These paragraphs teach that Linder envisions a system that uploads a driver reaction time and factor’s related to it to the server, and also contemplates a system in which at least some driver reaction profile information “stored in a vehicle” as taught in paragraph 0066. See paragraphs 0068-0069 for an optimal warning distance being determined and an alert being sent to the vehicle or generated within the vehicle. See also paragraph 0099. In this paragraph Linder contemplates a vehicle performing “at least one” of the method steps previously discussed in the disclosure of Linder. In other words, Linder is content to divide up some of the data storage and computation tasks between the vehicle and the server.) and 
performing a deceleration of the vehicle optimized with relation to energy consumption based on the set of data; 
wherein the deceleration is split into a coasting phase and a braking phase.
Yet Linder does not explicitly further teach:
A driver assistance system for a vehicle, the system comprising: 
a processor 
performing a deceleration of the vehicle optimized with relation to energy consumption based on the set of data; 
wherein the deceleration is split into a coasting phase and a braking phase.
However, Lee teaches:
a processor 
performing a deceleration of the vehicle optimized with relation to energy consumption based on the set of data; 
wherein the deceleration is split into a coasting phase and a braking phase (see Fig. 12A and paragraphs 0341-0343 as well as 0355 and 0359, for examples. This coasting and braking can be for fuel efficiency as seen in the mention of an ECO mode in Fig. 12A. See Fig. 9, step S910 for receiving driving environment information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Linder, to add the additional features of a driver assistance system for a vehicle, the system comprising: a processor programmed to performing a deceleration of the vehicle optimized with relation to energy consumption; wherein the deceleration is split into a coasting phase and a braking phase, as taught by Lee. The motivation for doing so would be to “reduce necessary energy consumption,” as recognized by Lee (see paragraph 0048).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination is especially obvious because Lee teaches many of the same features as Linder. Lee teaches a vehicle that can receive traffic signal information from an external server. See paragraph 0057 for “driving information” that can be received “through a communication device 400”. This is the device that ultimately “exchange[s] information, data, or signals with a traffic system” and can “receive information, data, or signals from the traffic system”. See paragraph 0157 for “an ITS communication unit 460”, which according to Fig. 7 is part of the vehicle, that “may exchange information, data, or signals with a traffic system.” The “ITS communication unit 460 may receive information, data, or signals from the traffic system” including “traffic information.” Once received, a “control signal” can be provided “to the controller 170 or a processor provided in the vehicle 100.” Lee also teaches in paragraph 0146 that “the communication device 400 is configured to perform communication with an external…server.” Paragraph 0209 teaches that the vehicle can be controlled “in response to reception of a signal from an external device through the communication device 400.” Since both Lee and Linder teach a vehicle receiving relevant data, these two pieces of art can be properly joined together “like pieces of a puzzle,” to quote the KSR decision (KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 82 USPQ2d 1385 (Supreme Court 2007)).

Regarding claim 2, Linder and Lee teach the driver assistance system as claimed in claim 1.
Linder further teaches:
A driver assistance system wherein 
the communication apparatus interchanges data with the backend systemsee paragraphs 0024, 0032, and 0084.).  

Regarding claim 3, Linder and Lee teach the driver assistance system as claimed in claim 1.
Linder further teaches:
A driver assistance system wherein 
the controller analyzes the individual driving behavior of the driver and for creates a driver profile corresponding thereto (see paragraphs 0018 and 0022).  

Regarding claim 5, Linder and Lee teach the driver assistance system as claimed in claim 1.
Yet Linder does not appear to further teaches:
The driver assistance system as claimed in claim 1, wherein the controller calculates 
a beginning of the deceleration phase based at least in part on a driver’s input.
Yet Lee teaches:
The driver assistance system as claimed in claim 1, wherein the controller calculates 
a beginning of the deceleration phase based at least in part on a driver’s input (see paragraph 0241 and 0242 for a driving mode that can be “selectively implemented by a user” such as by selecting eco mode.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Linder and Lee, to add the additional features a driver assistance system wherein the controller calculates a beginning of the deceleration phase based at least in part on a driver’s input, as taught by Lee. The motivation for doing so would be to “reduce necessary energy consumption,” as recognized by Lee (see paragraph 0048).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 12, Linder teaches:
A method for initiating and performing a deceleration of a vehicle, the method comprising: 
sending surroundings and vehicle data from the vehicle to a backend system (see paragraph 0014, and 0022-0023 for the server receiving vehicle information and heading. See paragraph 0024 for real-time traffic and historical traffic information. See paragraph 0034 for the probe data including traffic conditions), 
the backend system comprising 
a communication device (see Fig. 3), 
map data stored in a database (see Fig. 3, item 123 and paragraph 0084 calling 123 a “map database”), and 
a processor (see paragraph 0077 for “a processor/server”);
processing the surroundings and the vehicle data in the processor to determine a set of data relevant to determining an optimum beginning point for decelerating the vehicle (What is “data relevant to determining an optimum deceleration beginning point”? One broad reasonable interpretation is data about where a vehicle must stop. If a vehicle does not know where it must stop, it cannot determine where to start decelerating. Linder teaches a server that determines both where a vehicle must stop, and where the vehicle must begin to decelerate. See Linder, who repeatedly uses the term “optimal warning distance;” indeed that is the title of the disclosure. See Fig. 1 for an optimal warning distance Dtot, being a distance before some ice on the road, in one example. See paragraph 0004 for “a computer” that calculates this “optimal warning distance from the roadway condition based on a braking distance of the vehicle and the reaction profile of the operation.” This computer is the server. The optimal warning distance is then sent to the vehicle. Therefore Linder teaches sending a vehicle information about where the vehicle needs to stop. For deceleration see paragraph 0081 for reducing speed to 0 km/hr. As disclosed in paragraph 0026, the optimal warning distance, Dtot, is made up of the vehicle’s braking distance and the operator’s reaction time/profile. The vehicle can be a manually operated, semi-autonomous, or autonomous vehicle, as discussed in paragraphs 0020-0021. In some cases, as discussed in paragraph 0074, an autonomous vehicle may have the operator reaction time component of the optimal warning distance calculation set to zero.  According to paragraph 0034 the optimal warning distance may be a function of weather, road, and/or traffic conditions and/or historical probe data. Overall, Linder teaches a server that crowd-sources data on when and where a vehicle may need to stop and even where and when to decelerate a vehicle. All or some of this information can be processed and relevant data can be communicated to a specific vehicle.); 
receiving the set of data from the backend system at the vehicle (See paragraph 0040 for the server providing “a personalized alert” to a driver regarding the optimal stopping distance and time. The vehicle itself determines what to do with the information received. It could be that the operator is manually driving the vehicle, in which can the driver presumably responds to the information, or the vehicle could be in autonomous mode, in which the vehicle acts on the information by controlling the rate of deceleration. See also the arguments made in the “Response to Arguments” section of this Detailed Action); 
processing the received set of data in the vehicle along with the surroundings data and the vehicle data to determine the optimum beginning point (see paragraph 0040. Linder provides a long discussion sub-titled “Determining Operator’s Reaction Profile” from paragraph 0040-0067 at least. These paragraphs teach that Linder envisions a system that uploads a driver reaction time and factor’s related to it to the server, and also contemplates a system in which at least some driver reaction profile information “stored in a vehicle” as taught in paragraph 0066. See paragraphs 0068-0069 for an optimal warning distance being determined and an alert being sent to the vehicle or generated within the vehicle. See also paragraph 0099. In this paragraph Linder contemplates a vehicle performing “at least one” of the method steps previously discussed in the disclosure of Linder. In other words, Linder is content to divide up some of the data storage and computation tasks between the vehicle and the server. See also the arguments made in the “Response to Arguments” section of this Detailed Action); and 
initiating a deceleration of the vehicle at the optimum beginning point (see paragraph 0016 for a vehicle slowing down. See paragraphs 0020, 0040, 0074, and 0081 for a vehicle which performs driving functions, this includes braking since the vehicle eventually parks. See also “braking” in paragraph 0102).
Yet Linder does not explicitly further teach:
wherein the deceleration includes a coasting phase and a braking phase.  
However, Lee teaches:
wherein the deceleration includes a coasting phase and a braking phase (see Fig. 12A and paragraphs 0323 and 0300).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Linder, to add the additional features of a method wherein the deceleration includes a coasting phase and a braking phase, as taught by Lee. The motivation for doing so would be to “reduce necessary energy consumption,” as recognized by Lee (see paragraph 0048).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 14, Linder teaches:
A non-transitory computer-readable medium storing instructions, the instructions, when loaded and executed by a processor, configure the processor to (see paragraph 0105): 
send surroundings and vehicle data from a vehicle to a backend system (see paragraph 0014, and 0022-0023 for the server receiving vehicle information and heading. See paragraph 0024 for real-time traffic and historical traffic information. See paragraph 0034 for the probe data including traffic conditions), 
the backend system comprising 
a communication device (see Fig. 3), 
map data stored in a database (see Fig. 3, item 123 and paragraph 0084 calling 123 a “map database”), and 
a processor (see paragraph 0077 for “a processor/server”) 
wherein the processor processes the surroundings data and the vehicle data to select a set of data relevant to the determining an optimum beginning point for decelerating the vehicle (What is “data relevant to determining an optimum deceleration beginning point”? One broad reasonable interpretation is data about where a vehicle must stop. If a vehicle does not know where it must stop, it cannot determine where to start decelerating. With that in mind, see Linder, who repeatedly uses the term “optimal warning distance;” indeed that is the title of the disclosure. See Fig. 1 for an optimal warning distance Dtot, being a distance before some ice on the road, in one example. See paragraph 0004 for “a computer” that calculates this “optimal warning distance from the roadway condition based on a braking distance of the vehicle and the reaction profile of the operation.” This computer is the server. The optimal warning distance is then sent to the vehicle. Therefore Linder teaches sending a vehicle information about where the vehicle needs to stop. For deceleration see paragraph 0081 for reducing speed to 0 km/hr. As disclosed in paragraph 0026, the optimal warning distance, Dtot, is made up of the vehicle’s braking distance and the operator’s reaction time/profile. The vehicle can be a manually operated, semi-autonomous, or autonomous vehicle, as discussed in paragraphs 0020-0021. In some cases, as discussed in paragraph 0074, an autonomous vehicle may have the operator reaction time component of the optimal warning distance calculation set to zero.  According to paragraph 0034 the optimal warning distance may be a function of weather, road, and/or traffic conditions and/or historical probe data. Overall, Linder teaches a server that crowd-sources data on when and where a vehicle may need to stop and even where and when to decelerate a vehicle. All or some of this information can be processed and relevant data can be communicated to a specific vehicle.),
then transmits the set of data to the vehicle (see paragraph 0099 for the teaching that either the backend server or the vehicle system can “be configured to cause an apparatus to at least perform at least one of the methods described above.” This “cause…to at least perform” means that the data must be transmitted so that the vehicle can perform the rest of the steps. One can consider what is taught in Fig. 2 in light of paragraph 0099. In Fig. 2, step S105, the backend server can determine roadway conditions based on the geographic location of the vehicle.” This is determining relevant data. Then this data is transferred to the vehicle, because paragraph 0099 states that the system can be configured “to cause an apparatus” to perform any of the steps. Since the further step is performed based on the previous one, and since the server can perform step S105 and the vehicle can perform S107, the vehicle receives the relevant data. Then the vehicle performs step S107, which is the step of calculating the optimal warning distance based on various data. See also the “Response to Arguments” section of this Detailed Action);
receive the set of data from the backend system (see paragraphs 0040 and 0099); 
process the received set of data along with the surroundings data and the vehicle data to determine the optimum beginning point (see paragraph 0099); and 
initiate a deceleration of the vehicle at the optimum beginning point (see paragraph 0016 for a vehicle slowing down. See paragraphs 0020, 0040, 0074, and 0081 for a vehicle which performs driving functions, this includes braking since the vehicle eventually parks. See also “braking” in paragraph 0102); 
Yet Linder does not further teach:
wherein the deceleration includes a coasting phase and a braking phase.
However, Lee teaches:
wherein the deceleration includes a coasting phase and a braking phase (see Fig. 12A and paragraphs 0323 and 0300).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Linder, to add the additional features of a non-transitory computer-readable medium storing instructions, the instructions, when loaded and executed by a processor, configure the processor to decelerate the vehicle, wherein the deceleration includes a coasting phase and a braking phase, as taught by Lee. The motivation for doing so would be to “reduce necessary energy consumption,” as recognized by Lee (see paragraph 0048).
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Linder in view of Lee in further view of Engel et al. (DE 10 2011 083013 A1).

Regarding claim 4, Linder and Lee teach the driver assistance system as claimed in claim 1.
Yet Linder and Lee do not appear to explicitly further teach:
A driver assistance system wherein 
the controller calculates the beginning of the deceleration phase and a transition between the coasting phase and the braking phase based at least in part on individual driver behavior.
However, Engel teaches:
A driver assistance system wherein 
the controller calculates the beginning of the deceleration phase and a transition between the coasting phase and the braking phase based at least in part on individual driver behavior (see Engel, paragraphs 0026-0027, and especially paragraph 0027 for the historical driver behavior being fed into the vehicle movement model 170.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Limbacher and Hu, to add the additional features of a driver assistance system wherein the controller analyzes the individual driving behavior of the driver and for creates a driver profile corresponding thereto, as taught by Engel. The motivation for doing so would be to have a vehicle stopping system that promotes fuel-efficiency through coasting yet is customized to the individual driver so that the system won’t be overridden for having too long or too frequent coasting phases, as recognized by Engel (see paragraph 0003-0004). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.
This combination is especially obvious because Linder teaches driver profiles. Furthermore, Lee teaches various modes that effect the coasting and braking split, such as eco mode. See Fig. 12A and paragraph 0241 for a driving mode being selectively implemented by a user.

 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Linder in view of Lee in further view of Ichinokawa (U.S. Pat. Pub. No. 2014/0180564 A1).

Regarding claim 6, Linder and Lee teach the driver assistance system as claimed in claim 1.
Yet Linder and Lee not appear to explicitly further teach:
A driver assistance system wherein 
the controller conditions and presents data associated with an individual driver in relation to a mean value of all drivers.  
Yet, Ichinokawa teaches:
A driver assistance system wherein 
the controller conditions and presents data associated with an individual driver in relation to a mean value of all drivers (see Ichinokawa, paragraphs 0049 and 0061.)
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Linder and Lee to add the additional features of a driver assistance system wherein a driver assistance system wherein the controller conditions and presents data associated with an individual driver in relation to a mean value of all drivers, as taught by Ichinokawa. The motivation for doing so would be to assist a driver in becoming proficient at coasting in order to optimize fuel efficiency, as recognized by Ichinokawa (see paragraph 0007). 

Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over Linder in view of Ichinokawa (U.S. Pat. Pub. No. 2014/0180564 A1).

Regarding claim 10, Linder teaches the backend system as claimed in claim 7.
Yet Linder does not further teach:
A backend system
wherein the computing unit forms a mean value for all vehicles from which data are received.  
However, Ichinokawa teaches: 
the computing unit forms a mean value from which data are received (see Ichinokawa, paragraphs 0049 and 0061.)
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Linder to add the additional features of a backend system wherein the computing unit forms  a mean value from which data are received, as taught by Ichinokawa. The motivation for doing so would be to assist a driver in becoming proficient at coasting in order to optimize fuel efficiency, as recognized by Ichinokawa (see paragraph 0007). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        

/DONALD J WALLACE/Primary Examiner, Art Unit 3665